Citation Nr: 0306458	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  98-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic digestive 
system disorder. 

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1957.

A review of the evidence of record discloses that in a July 
2002 decision, the Board of Veterans' Appeals (Board) 
determined that the veteran had submitted sufficient new and 
material evidence to reopen claims for service connection for 
a digestive disorder, to include duodenitis, and bilateral 
hearing loss.  Additional development was undertaken.  The 
case is now ready for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's hearing loss is as likely as not associated 
with acoustic trauma sustained during his active service.

3.  The veteran does not have a chronic gastrointestinal 
disorder related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
Board finds that he has hearing loss which was incurred 
during his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The veteran does not have a chronic gastrointestinal 
disorder which was incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2002). This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103(A); 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
possible, have been accomplished.

In December 2001 the veteran was sent a letter explaining the 
ramifications of the VCAA.  Also, VA physicians accorded him 
examinations in late 2002 pertaining to the disabilities at 
issue.  He identified a private physician from whom he had 
sought treatment and records have been obtained from that 
physician and associated with the claims folder.  The Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In view of the foregoing, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  The Board notes that because the decision herein 
grants the benefit sought with regard to hearing loss, the 
veteran clearly requires no further assistance in 
substantiating the claim for that disability.  Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service does not adequately support it, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Under the provisions of 38 C.F.R. § 3.102, when, after 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
is that doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove a claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the evidence prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A Federal circuit court has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and that 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000).  The Federal circuit court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Service Connection for Hearing Loss

A review of the service medical records reflects that on one 
occasion in August 1955, the veteran was evaluated for a 
history of pain and swelling in the left ear of one week 
duration.  He reported several episodes of otitic infection 
with drainage from that ear in the past.  He responded to 
treatment and improvement was described as continuous and 
progressive.  On September 1, 1955, after several days of 
hospitalization, he was discharged to duty and described as 
fit for same.  There were no further complaints or 
abnormalities with regard to the ears during the remainder of 
service.  At the time of separation examination, in June 
1957, clinical evaluation of the ears was normal.  Hearing 
for whispered voice and spoken voice was recorded as 15/15 in 
each ear.

At the time of general medical examination by VA in July 
1965, it was stated that his records showed that he had had 
recurrent trouble with the left ear since age 9.  It was 
noted that he had had acute external otitis media in 1955, 
but that this had apparently cleared up with no residuals.  
He was accorded audiometric testing and the diagnosis was 
minimal, conductive, bilateral hearing loss, with recurrent 
chronic, catarrhal otitis media.  

Subsequent medical evidence includes the report of an August 
1998 VA examination which showed moderate to severe 
sensorineural hearing loss bilaterally.

The veteran was accorded an audiometric examination by VA in 
November 2002.  The claims file was reviewed by the examiner 
prior to examination.  The examiner noted the earliest 
audiogram study available in the claims file was dated in 
1965, and showed hearing to be normal.  However, it was 
indicated that only two of the frequencies were included in 
the screening.  The high frequencies were reportedly not 
tested and the examiner noted this was where the veteran's 
predominant hearing loss was located.  The examiner made 
reference to the service medical records showing in 1955 that 
the veteran had ear pain and a red tympanic membrane.  
Notation was also made that the veteran had some sort of 
growth removed from the left ear.  

The veteran reported that while in service he was around 5-
inch gun mounts and he claimed that there were times after 
firing that his ears and nose would bleed.

Test results showed mild, sloping to severe sensorineural 
hearing loss at 1,500 hertz and above in the right ear, and 
moderately severe sensorineural hearing loss at 2,000 hertz 
and above in the left ear.  The examiner opined that the 
hearing loss was consistent with noise exposure history and 
stated it was "at least as likely as not associated with 
acoustic trauma from his [the veteran's] military service."

Based on a review of the entire evidence of record, the Board 
finds that the evidence is at least in equipoise as to the 
question of the etiology of the veteran's bilateral hearing 
loss.  Under these circumstances, the veteran is entitled to 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Accordingly, service connection for bilateral hearing loss is 
in order.  A VA physician conducted an audiometric 
examination of the veteran in November 2002 and indicated 
that she had reviewed the entire claims file.  Reference was 
made to various pieces of evidence of record and the examiner 
opined that the veteran had bilateral hearing loss which was 
as likely as not associated with acoustic trauma sustained 
during his military service.  While her opinion is not 
accompanied by any detailed rationale, there is no opinion to 
the contrary.  Her opinion as a medical professional puts the 
evidence at least in equipoise.  When this is the situation, 
the veteran prevails.  Therefore, service connection for 
bilateral hearing loss is in order.


Service Connection for a Gastrointestinal Disability.

A review of the service medical records reveals the veteran 
was hospitalized in June 1953 for complaints of anorexia, 
weakness, and fatigue.  He responded to treatment and was 
returned to duty about five days later with a diagnosis of 
acute gastroenteritis.  In August 1954 he was seen at a 
service department dispensary with a complaint of stomach 
trouble.  Medication was prescribed.  Thereafter, he was 
hospitalized in August and September 1955 for treatment of 
his ear condition.  During that time frame, it was noted that 
he had a history of epigastric pain of 5 to 6 years' 
duration.  X-ray studies of the upper gastrointestinal tract 
were negative for any organic pathology.  He was asymptomatic 
on an ulcer regimen and remained so when his diet was 
increased to a regular one.  He was instructed in diet 
habits.  The diagnosis was chronic gastritis.  Medication was 
prescribed when he was seen for gastrointestinal distress at 
a dispensary in January 1957.  No pertinent complaints or 
abnormalities were indicated during the remainder of service, 
including examination at separation in June 1957.

Postservice medical records include information obtained from 
R. W. Thomas, M.D., to the effect that he had treated the 
veteran for gastrointestinal and other disorders from the 
time frame between July 1963 and January 1965.  He noted that 
X-ray studies showed the stomach and duodenum were negative, 
except for the presence of a moderately irritable duodenal 
cap.  The diagnosis offered was duodenitis.  

At the time of examination by VA in July 1965, other than 
some tenderness of the abdomen, clinical findings, upper 
gastrointestinal findings, and blood studies were normal.  

When he was examined by VA in December 1966, the veteran 
continued to complain of gastrointestinal distress.  The only 
pertinent positive finding was the presence of minimal 
epigastric tenderness.  The diagnosis was a functional 
gastrointestinal disorder. 

Subsequent medical evidence includes medical records dated in 
1999 reflecting that pandiverticulosis was diagnosed on 
colonoscopic examination.

Associated with the record are reports of treatment and 
evaluation from Charles H. Parker, M.D., who saw the veteran 
on periodic occasions in 2001 for various problems.  

The veteran was accorded an examination of his digestive 
system by VA in October 2002.  The claims file was reviewed 
by the examiner.  Reference was made to prior medical 
evidence, including a colonoscopic examination done at VA in 
1999.  This reportedly showed pandiverticulosis with mild 
internal hemorrhoids.  Reference was also made to VA 
outpatient records for the past year, and it was noted those 
records were also in the claims folder.  

Testing was conducted and the diagnoses included functional 
gastrointestinal disorder.  It was noted the veteran had been 
extensively worked up in service and post service and upper 
gastrointestinal series were reported as normal.  It was the 
examiner's opinion the symptoms and the condition which the 
veteran was currently describing were not connected with the 
veteran's active service because workups in service and for 
years subsequent thereto were negative and upper 
gastrointestinal series did not show any deformity of the 
duodenal cap.  

Although the veteran asserts that he has gastrointestinal 
problems related to service, he is not competent to express a 
medical opinion.  He is competent to testify regarding 
symptoms that he had during service.  See e.g. Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) (claimant as a layperson 
may testify to the physical manifestations of a disease or 
injury).  However, he is not competent to render a diagnosis 
or to offer a medical opinion attributing a disability to 
service, as this requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also 38 C.F.R. 
§ 3.159(a)(2) (defining competent lay evidence as "any 
evidence not requiring that the proponent has specialized 
education, training or experience); such evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a layperson"); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) ("in order for any testimony to 
be probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  There is no 
competent evidence linking any current chronic 
gastrointestinal disorder to service.

The veteran has not been shown to have a chronic 
gastrointestinal disorder, but rather has been determined to 
have a functional gastrointestinal disorder.  In essence, 
this means that no organic pathology has been identified to 
link the veteran's gastrointestinal complaints to any kind of 
chronic disorder involving the digestive system.  Although 
symptoms or manifestations are indications of disease or 
injury, even disease or injury is not entitled to service 
connection unless chronic residuals constituting a disability 
result therefrom.  In affirming a Board decision denying the 
application to reopen a claim of entitlement to service 
connection for spinal meningitis and denying an original 
claim for service connection for residuals of frozen feet, 
the United States Court of Veterans Appeals (Court) stated: 
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while in active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In sum, there is no competent evidence identifying any 
current digestive system impairment resulting from the 
veteran's active service.  In the absence of current organic 
disability, there could be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 225; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  To this extent, the appeal is allowed.

Entitlement to service connection for a chronic digestive 
system disorder is denied.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

